Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-8 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-8, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "based on the evaluating indicating that the number meets or exceeds the threshold value, selectively utilizing a modified setup procedure to activate at least the wireless cells of the at least one distributed wireless access node, the modified setup procedure comprising a different activation procedure as compared to a list-based setup procedure, wherein the list-based setup procedure is used based on a number of wireless cells to be activated being less than the threshold value" within context of the entire claim.
Regarding claims 21-27, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially “-3-Application No.15/945,657Filed:April 4, 2018evaluating, using at least one computerized process, the number, the evaluating comprising comparing the number to a threshold value; based at least in part on said evaluating, causing selection of a non-cell specific communication protocol between the at least one computerized controller entity and the at least one distributed wireless access node; and transmitting at least one information element (IE), the at least one IE configured for use in the non-cell specific communication protocol, to the at least one distributed wireless access node to cause activation of the cells associated with the at least one distributed wireless access node" within context of the entire claim.
Regarding claims 28-33, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially “-3-Application No.15/945,657Filed:April 4, 2018based at least in part on the algorithmic evaluation, cause selection of a non-cell specific communication protocol between the at least one computerized controller entity and the at 
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons, and also preserved via Applicant Arguments/Remarks filed on March 2, 2022 as well.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647